DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to the preliminary amendment filed on 8/20/2018. Claims 1-7, 9 are pending. Claims 3, 5, 6 are amended. No claims have been added. Claim 8 has been cancelled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of determining human traffic flow. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-7, 9) is/are directed to an abstract idea without significantly more. 

Step 1 

(7) is/are directed to a method, claim(s) (7) is/ are directed to a system, and claims(s) (1-6) is/are directed to a device and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental process and certain methods of organizing human activity. Specifically the independent claims recite:

(a) mental process: as drafted, the claim recites the limitations of acquiring human traffic flows and determining that a traffic flow is a traffic flow of a specific person which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “unit,” and ”device” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the unit and device language, the claim encompasses the user manually determining the path of a human. The mere nominal recitation of a generic devices does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind



(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to determine a path of a human which is a method of managing personal behavior. Thus, the claim recites an abstract idea. 

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 

Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): a unit and a device.  The unit and device in the steps is recited at a high level of generality, i.e., as a generic device performing a generic device function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 


	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

For further clarification the Examiner points out that the claim(s) recite(s) acquiring traffic flows and determining a traffic flow is of a specific person which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for acquiring and determine which is the abstract idea steps of determining the path of a human in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process applied to certain methods of organizing human activity (i.e. to determine that a specific human has done a specific traffic pattern).  Using a device to acquire and determine the data resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The specification makes it clear that the claimed invention is directed to the mental activity applied to certain methods of organizing human activity involving data gathering and data analysis to determine that a specific human has done a specific traffic pattern.  

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 2-6 recite limitations which further limit the claimed analysis of data.


Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it.” Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about a human.  This is not a technical or technological problem but is rather in the realm of business or marketing management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because:

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).


[0082] Exemplary embodiments of the present invention have been described. Each of the image acquisition system 10, the traffic flow information generating device 20, the traffic flow determination device 30, the internal attribute acquisition system 40, the external attribute acquisition system 50, and the terminal device 60 described above may have a computer system therein. Further, the process described above is stored in a computer-readable recording medium in the form of a program, and the above process is performed by the computer reading and executing the program. Here, the computer-readable recording medium means a magnetic disk, a magneto-optical disk, a CD-ROM, a DVD-ROM, a semiconductor memory, or the like. Alternatively, the computer program may be distributed to a computer via a communication line, and the computer receiving the distribution may execute the program.

(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The prior art references Ghosh US 20160117688 A1, Azar US 20150235161 A1, Hurewitz US 20140365334 A1, disclose a unit and a device in at least Ghosh (Fig. 1-4, ¶ 3, 30, 36, 50, 55, 57, 64) 
Azar (Fig. 1-3, 6-8, ¶ 64-76) Hurewitz (Fig. 1-5, ¶ 20, 24, 56, 101).


The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.



	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: device in claims 1-6, unit in claims 1-3, 5, 6, 9, system in claim 9. 


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azar et al. (US 20150235161 A1). 

Regarding claim 1, Azar teaches a traffic flow information acquisition unit that acquires a plurality of traffic flows (¶ 48-52, Tracking of customer traffic patterns. Customer traffic data, when overlaid on the store floor plan and/or layout can give a visual cue to management of where customers choose to walk and where employees are or were stationed. This information may be provided as feedback in the store personnel management system 340… In-Store Behavior-Based Offers. When the customer enters the retail environment, it is assumed there will be multiple zones. The customer will be monitored by a tracking system. When the customer moves from one zone to the next, the system will be aware of this movement. The system can be configured to share a special offer to a customer upon entry, exit, or visit duration of a specific zone. For example, when the customer enters a Mobile Phone area of the electronics store, a relevant offer for mobile phone plans can be presented. Upon exiting the Mobile Phone area, a different offer can be presented. If the customer stays within the Mobile Phone area without an employee interaction for some period of time, such as 30 minutes, a unique offer could be presented to the employee on their mobile device. ¶ 57, In further examples, the tracking functionality applicable for an employee and an employee mobile device may also be applicable to a customer and a customer mobile device. For example, customer traffic patterns may be monitored and correlated to store management and employee activities. Customer traffic data, when overlaid on the store floor plan or layout, can give a visual cue to management of where customers choose to walk, how customers choose to commence shopping activities, and where employees are or were stationed, abstract)
a determination unit that determines that, among the plurality of traffic flows, a traffic flow at least part of which is included in a predetermined area is a traffic flow of a person belonging to a first category (¶ 21, The data from the various shopping activities in the retail environment 110 may be collected in connection with employee and customer location tracking. The data may be collected in connection with the use of access points (e.g., a Wi-Fi access point 116) that provide coordinated wireless signals to locate (e.g., triangulate) a customer or employee device present at the location of the particular activity. The data may also be collected in connection with beacons (e.g., product display beacon 118) and radio frequency tags which can be detected at particular locations in the retail environment (e.g., when a customer is in proximity to a store display when browsing the store display 120). ¶ 48-52, Tracking of customer traffic patterns. Customer traffic data, when overlaid on the store floor plan and/or layout can give a visual cue to management of where customers choose to walk and where employees are or were stationed. This information may be provided as feedback in the store personnel management system 340… In-Store Behavior-Based Offers. When the customer enters the retail environment, it is assumed there will be multiple zones. The customer will be monitored by a tracking system. When the customer moves from one zone to the next, the system will be aware of this movement. The system can be configured to share a special offer to a customer upon entry, exit, or visit duration of a specific zone. For example, when the customer enters a Mobile Phone area of the electronics store, a relevant offer for mobile phone plans can be presented. Upon exiting the Mobile Phone area, a different offer can be presented. If the customer stays within the Mobile Phone area without an employee interaction for some period of time, such as 30 minutes, a unique offer could be presented to the employee on their mobile device. ¶ 57, In further examples, the tracking functionality applicable for an employee and an employee mobile device may also be applicable to a customer and a customer mobile device. For example, customer traffic patterns may be monitored and correlated to store management and employee activities. Customer traffic data, when overlaid on the store floor plan or layout, can give a visual cue to management of where customers choose to walk, how customers choose to commence shopping activities, and where employees are or were stationed, abstract, customers). 

Regarding claim 2, Azar teaches wherein the determination unit determines that, among the plurality of traffic flows, a traffic flow other than a traffic flow of a person belonging to the first category, is a traffic flow of a person belonging to a second category different from the first category (¶ 52, 48, 15, 21, 30, 67, abstract, employee). 

Regarding claim 3, Azar teaches wherein the determination unit determines that, among the plurality of traffic flows, a traffic flow indicating presence in a predetermined area at a predetermined time is a traffic flow of a person belonging to the first category (¶ 17, 24, 49, 55, 62, 65). 

Regarding claim 4, Azar teaches wherein the predetermined area is a position where a mobile terminal exists (¶ 37, 57, 71), and the predetermined time is a time in which the mobile terminal is present at the position (¶ 39, 16, 55, 65).

Regarding claim 5, Azar teaches wherein the predetermined area comprises a plurality of areas (¶ 38-39, 50, 61, 66, zones), and the determination unit determines that, among the plurality of traffic flows, a traffic flow at least a part which is included in any of the plurality of areas is a traffic flow of a person belonging to the first category (¶ 38-39, 50, 60-62, 66, zones). 

Regarding claim 6, Azar teaches wherein the determination unit determines that, among the plurality of traffic flows, a traffic flow whose a staying time in the predetermined area is equal to or longer than a predetermined time is a traffic flow of a person belonging to the first category (¶ 39, 49, 50, 62, 65). 
 
Regarding claim 7, Azar teaches acquiring a plurality of traffic flows (¶ 48-52, 57),
determining that, among the plurality of traffic flows, a traffic flow at least part of which is included in a predetermined area is a traffic flow of a person belonging to a first category (¶ 21, 48-52, 57). 

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurewitz (US 20140365334 A1).

Regarding claim 9, Hurewitz teaches 
an imaging unit that acquires an image by performing imaging (¶ 78, 21, 25, 53-54, 106);

a traffic flow generating unit that generates a plurality of traffic flows based on the image (¶ 78, 21, 25, 53-54, 106);

and a determination unit that determines that, among the plurality of generated traffic flows, a traffic flow at least a part of which is included in a predetermined area is a traffic flow of a person belonging to a first category (¶ 78, 21, 25, 53-54, 106, Fig. 1).

Other pertinent prior art references considered include Fuhr et al. (US 20130335572 A1) which discloses A flowchart of a method 100 of analyzing video data according to one embodiment is shown in FIG. 1. Method 100 comprises determining, in block 102, an average dwell time of customers at a plurality of particular locations within a store, using a plurality of video cameras directed at the plurality of particular locations, where each of the plurality of particular locations has a particular item, and ranking each of the particular locations based on the average dwell time at each of the particular locations in block 104. Borger et al. (US 20100185487 A1) which discloses In FIG. 2, a plurality of video 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363.  The examiner can normally be reached on Monday, Wednesday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683